 Case: 1:17-cv-09260 Document #: 27 Filed: 12/29/20 Page 1 of 1 PageID #:133




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
CRYSTAL BAKER,                     )
                                   )
          Plaintiff,               )
                                   )
v.                                 )
                                   )
PIVOTAL HOME SOLUTIONS,            )
                                   )
          Defendant.               )         Case No.: 1:17-CV-09260
                                   )
                                   )         Honorable Gary Feinerman
